BROSKY, Judge,
dissenting.
I dissent. I do not see a material distinction between the facts of the present case and those found in Steagald v. United States, 451 U.S. 204, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981), or Commonwealth v. Martin, 423 Pa.Super. 228, 620 A.2d 1194 (1993). As such, the doctrine of stare decisis requires us to follow those precedents.
In both Steagald and Martin, police attempted to execute arrest warrants on individuals at the homes or residences of a third party. In both cases it was found that the arrest warrant did not allow the police to enter the residence of a third party to execute the arrest warrant, and that incriminating evidence found there during the execution of the arrest warrant had to be suppressed. The majority opinion would distinguish the above cited cases because it finds the officers had “had a reasonable and well-founded belief” that the premises searched was the residence of at least one of the fugitives. I disagree.
Appellant was arrested at the one bedroom apartment she shared with her husband when Philadelphia Police officers, while attempting to arrest two men whom they believed were staying there, discovered marijuana in the apartment. According to the *1302testimony at the suppression hearing the officers who obtained the arrest warrant had been informed that both Rivera and Vargas had been “hiding” at 701 West Wingohocking Street. They further testified that detectives had seen these men in that area on several occasions and the Commonwealth’s brief states that one of the men had even been chased into the apartment there. However, they also listed two other possible addresses for these men in the arrest warrants. Other than the information that the two men were “hiding” there and had been seen near the apartment, no information was presented which tended to establish that the two men were establishing residences at 701 West Wingohocking Street.
Given that the men were characterized as “hiding” at the address in question and given that neither man was a leaseholder of the premises, or displayed any other characteristics of establishing a domicile at the residence in question, I do not believe the mere listing of the address on an arrest warrant turns that address into the fugitive’s “residence” thereby allowing the police to enter the residence in question without also possessing a search warrant. As such, the non-consensual and search warrantless entry into the apartment was a violation of appellant’s fourth amendment rights. In Steagald, Justice Marshall wrote:
in those situations in which a search warrant is necessary, the inconvenience incurred by the police is simply not that significant. First, if the police know of the location of the felon when they obtain an arrest warrant, the additional burden of obtaining a search warrant at the same time is miniscule. The inconvenience of obtaining such a warrant does not increase significantly when an outstanding arrest warrant already exists.
Steagald, 451 U.S. at 222, 101 S.Ct. at 1652-53. These words are quite appropriate here. Since the police had reliable information that the wanted men were hiding at appellant’s residence a search warrant for those premises could have been obtained with little inconvenience to the police. Obtaining that warrant would have given them legal grounds for entering appellant’s apartment to find the men. Since the police did not obtain such a warrant, and since they were not given consent to enter the apartment, I believe that Steagald and Martin compel suppression of the seized evidence.
For the above reasons, I dissent.